Citation Nr: 0816318	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for the residuals of a 
shrapnel wound of the left thigh.

3.  Entitlement to service connection for beriberi with 
edema.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for frostbite.

6.  Entitlement to service connection for a disability 
manifested by coughs, colds, and fever.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO determined that the veteran had service with the 
Philippine Commonwealth Army from January 1942 to May 1942, 
and with the Recognized Guerillas and the Regular Philippine 
Army from October 1942 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which denied the 
veteran's claims.

The Board notes in passing that the RO previously denied a 
claim of entitlement to service connection for a shrapnel 
wound injury in a June 1956 decision.  The veteran did not 
appeal that decision, and it became final.  The veteran 
subsequently filed a new claim of entitlement to service 
connection for a shrapnel wound injury in July 2002, and that 
claim is currently on appeal.  

This claim has not been characterized as an attempt to reopen 
a previously denied claim.  However, in the formal 
application submitted in April 1956, the veteran identified 
the shrapnel wound injury as having occurred in the right 
thigh.  In the formal application received in July 2002, he 
identified the claimed shrapnel wound as having occurred in 
the left thigh.  As each claim involved injuries to different 
extremities, the Board finds that they are separate and 
distinct claims, and that the newer claim is not subject to 
38 U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) 
(2007).  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008); see Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996).

The veteran's case was remanded to the Appeals Management 
Center (AMC) for additional development in February 2007.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have malaria attributable to his 
period of military service.

2.  The veteran does not have shrapnel wound of the left 
thigh attributable to his period of military service.

3.  The veteran does not have beriberi with edema 
attributable to his period of military service.

4.  The veteran does not have arthritis attributable to his 
period of military service.

5.  The veteran does not have frostbite attributable to his 
period of military service.

6.  The veteran does not have a disability manifested by 
coughs, colds, and fever attributable to his period of 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have malaria that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have shrapnel wound of the left 
thigh that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

3.  The veteran does not have beriberi with edema that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The veteran does not have frostbite that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).

6.  The veteran does not have a disability manifested by 
coughs, colds, and fever that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through a notice letter in August 
2002, the veteran was notified of the legal criteria 
governing his claims and the evidence needed to substantiate 
his claims.  The veteran has been afforded an opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, while 
notice was not provided as to the criteria for rating the 
veteran's claimed disabilities or with respect to award of 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), no such issues are currently before the 
Board.  Consequently, a remand of the service connection 
claims is not required.

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service medical records.  The veteran submitted private 
records and the AMC determined that there are no VA 
outpatient treatment records pertaining to the veteran.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service- connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the record is absent for credible evidence that 
the claimed disabilities are associated with any events, 
injuries, or diseases that occurred in service.  Only the 
veteran's own assertions provide any indication of these 
elements; however, as will be discussed below, the Board 
finds that the veteran's statements are not credible.  As the 
records is absent for credible evidence of any of the factors 
specified in 38 U.S.C.A. § 5103A for imposing a duty on VA to 
obtain a medical examination, the Board finds that such an 
examination is not necessary in this instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Background

The veteran claims entitlement to the disabilities listed on 
the first page of this decision.  He also avers that he was a 
prisoner of war (POW).  

The veteran's service medical records (SMRs) reveal that the 
veteran had a normal physical examination in September 1943.  
He was found to be fit for duty.  In September 1945 he was 
diagnosed with chronic malaria.  However, three days later, 
it was noted that malaria was suspected but that no disease 
was found.  The veteran did not report any wounds or 
illnesses on a March 1946 Affidavit for Philippine Army 
Personnel.  

In a VA Form 8-256, Veteran's Application for Compensation or 
Pension, received in April 1956, the veteran indicated that 
he had sustained a shrapnel wound to the right thigh in March 
1945, and that he presently had a healed scar from that 
injury.  He also reported "nephritis chronic - Dec. 1943." 

In support of these claims, the veteran submitted a June 1956 
medical certificate signed by R. Abragan, M.D., which 
indicates that the veteran was treated for acute nephritis, 
malaria manifested by chills, fever, sweats, headache, and 
general body weakness, and shrapnel wound to the left thigh 
while in action against Japanese forces in 1945.  The 
physician noted at the top of the certificate that this 
disabilities listed were treated in 1943 and 1945.

In a June 1956 letter, the RO denied the veteran's claims, 
and he did not appeal.

Since filing the claims currently on appeal, the veteran has 
submitted a medical certificate from J. R. Borja Memorial 
City Hospital dated in June 2003 which indicates that the 
veteran was diagnosed with hypertensive cardiovascular 
disease in May 2003.  

The veteran also submitted a statement dated in October 2003 
in which he reported that he was interred and incarcerated 
and experienced hardships and sacrifices in a concentration 
camp 

A February 2008 request for outpatient treatment records from 
the Manila VA Medical Center revealed that there was no 
record of treatment for the veteran.

III.  Legal Analysis

As a preliminary matter, the Board notes that the veteran is 
seeking POW status for purposes of eligibility for service 
connection.  Status as a former POW allows for service 
connection to be presumed for certain diseases, including 
organic residuals of frostbite and beriberi.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.309(c).

The Board finds that there is no credible evidence that the 
veteran was ever held in captivity by enemy forces.  The 
veteran's service record does not show an award of the POW 
Medal or any other acknowledgement of POW service, providing 
evidence against this claim.  The service department has 
indicated that the veteran's service status was with the 
Philippine Commonwealth Army from January 1942 to May 1942, 
and with the Recognized Guerillas and the Regular Philippine 
Army from October 1942 to April 1946; however, the service 
department did not identify the veteran as having been a POW 
in service.

Because a service department determination as to an 
individual's service is binding on VA, the Board must 
conclude that the veteran is not a former POW and the 
presumptions applicable to such status regarding service 
connection do not apply.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530 
(1992); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Malaria and Shrapnel Wound

The veteran is seeking service connection for the residuals 
of malaria and a shrapnel wound of the left thigh. 

The veteran's service medical records indicate that he was 
initially diagnosed with malaria in service but that malaria 
was later determined not to be present.  There are no 
references to any sort of shrapnel or gunshot wound in the 
veteran's service medical records.  Most significantly, the 
veteran did not report any wounds or illnesses of this nature 
in his March 1946 Affidavit for Philippine Army Personnel.  
In fact, the veteran specifically indicated "none" in 
response to a question asking him to provide a chronological 
list of all wounds and illnesses incurred from December 1941 
to date.

Although the veteran now contends that he had malaria in 
service and sustained a shrapnel wound to the left thigh, the 
Board finds his recent contentions not credible in light of 
the fact that he denied any history of significant injuries 
or disease at separation.  Furthermore, the Board also notes 
significant inconsistencies in the veteran's post-service 
reports at to the events that occurred in service.  For 
example, the record reflects that veteran filed an earlier 
claim in 1956, at which time he specifically identified a 
shrapnel wound to the right thigh, but did not identify any 
injuries to the left leg.  To further complicate matters, he 
then submitted a medical statement from a physician, Dr. 
Abragan, dated in June 1956, which indicates that the veteran 
was treated for malaria manifested by chills, fever, sweats, 
headache, and general body weakness and shrapnel wound to the 
left thigh while in action against Japanese forces in 1945.  
While Dr. Abragan attributed the claimed shrapnel wound of 
the left thigh to the veteran's service, the veteran did not 
provide any statements explaining or reconciling this record 
with his own earlier statement that he sustained an injury to 
the right thigh.  In addition, although Dr. Abgragan was the 
same physician who signed the clinical note diagnosing the 
veteran with malaria in September 1945, the physician did not 
acknowledge or discuss the other September 1945 clinical note 
indicating that malaria had been suspected, but was not 
ultimately found. 

In light of these inconsistencies, the Board finds both the 
statements offered by the veteran in support of his claim and 
the June 1956 letter from Dr. Abgragan to be highly suspect 
and not credible.  Therefore, the only remaining credible 
evidence as to these issues is the veteran's service medical 
records, including the September 1945 clinical notes and the 
March 1946 Affidavit for Philippine Army Personnel, which do 
not show that the veteran sustained either malaria or a 
shrapnel wound in service.  There is no contrary, credible 
evidence indicating that the veteran did sustain such disease 
and injury in service, or indicating that such disease and 
injury are related to a current disability.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
malaria and shrapnel wound of the left thigh. 

B.  Beriberi with Edema, Arthritis, and Frostbite

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current disabilities.  Without medical evidence 
of current disabilities, the claims must be denied.  

Furthermore, however, the Board also notes that there is no 
credible evidence that the veteran was not treated for 
beriberi, arthritis, or frostbite in service.  In fact, as 
noted above, in his March 1946 Affidavit for Philippine Army 
Personnel the veteran specifically indicated "none" in 
response to a question asking him to provide a chronological 
list of all wounds and illnesses incurred from December 1941 
to date.  As discussed in greater detail above, the Board 
finds that the veteran's recent statements, offered so many 
decades after the fact, in support of a claim for monetary 
benefits, to not be credible. 

As there is no credible evidence of the claimed diseases, or 
injuries in service, and no competent evidence establishing 
current disabiities or relating those disabilities to 
service, the Board finds that the preponderance of the 
evidence is against granting service connection for edema, 
arthritis, or the residuals of frostbite.

C.  Disability Manifested by Coughs, Colds, and Fever

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Board finds no proof of a present disability manifested by 
coughs, cold, and fever.  Furthermore, with the exception of 
the June 1956 medical certificate from Dr. Abragan which 
attributes fever, among other things, to malaria, the veteran 
has not submitted any current evidence that he has been 
treated following service for a disability manifested by 
coughs, cold, and fever since service.  

The Court has held that a symptom alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  Without competent evidence of a 
currently diagnosed disability, service connection for the 
disorder cannot be awarded.

D.  Conclusion

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for malaria, shrapnel wound of the left 
thigh, beriberi with edema, arthritis, frostbite, or a 
disability manifested by coughs, colds, and fever.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  The 
preponderance of the evidence is against the claims.






ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for shrapnel wound of the 
left thigh is denied.

Entitlement to service connection for beriberi with edema is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for frostbite is denied.

Entitlement to service connection for a disability manifested 
by coughs, colds, and fever is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


